               Case 1:17-cv-02726-JFK-OTW Document 290 Filed 08/31/21 Page 1 of 2




    WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    August 30, 2021

    VIA ECF

    Honorable Ona T. Wang
    United States Magistrate Judge
    U.S. District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

    Re:       BSG Resources (Guinea) Limited et al. v. Soros et al., 1:17-cv-02726 (JFK) (OTW)

    Dear Judge Wang:

             Pursuant to Section IV(a) of Your Honor’s Individual Practices, Defendants request permission
    to file under seal the enclosed letter, which makes reference to Mr. Steinmetz’s August 29, 2021,
    deposition testimony. Pursuant to the Stipulated Protective Order (ECF No. 81),1 deposition testimony
    may be designated as Confidential or Highly Confidential at any time within 14 days after the
    deposition. (Id. § IV(2)(b).) If a party indicates it will designate any portion of the testimony as
    protected, the Designating Party has 30 days after receipt of the final transcript to identify portions of
    the testimony as protected. (Id.) “During such 30 day time period, the entire deposition transcript,
    including any exhibits, shall be deemed ‘HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    ONLY.’” (Id.) Neither Plaintiffs nor Mr. Steinmetz has indicated whether they intend to designate the
    transcript of his deposition as protected. Defendants do not believe that Mr. Steinmetz’s deposition
    testimony qualifies as Confidential or Highly Confidential under the terms of the Stipulated Protective
    Order. However, out of an abundance of caution, Defendants request to file the enclosed letter under
    seal because the time to designate the transcript as protected under the Stipulated Protective Order has
    not yet passed.

    Respectfully submitted,

    /s/ Benjamin P. McCallen

    Benjamin P. McCallen


    1
            Capitalized terms used herein and not defined have the meaning ascribed to them in the Stipulated Protective
    Order (ECF No. 81).



N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
       Case 1:17-cv-02726-JFK-OTW Document 290 Filed 08/31/21 Page 2 of 2

Honorable Ona T. Wang
August 30, 2021
Page 2

cc:   All Counsel of Record (via ECF)
      Daniel Kinzer, Esq. (via email)
      Yisrael Hiller, Esq. (via email)
